NASDAQ: PETD PETROLEUM DEVELOPMENTCORPORATION Appalachian Joint Venturewith Lime Rock Partners to Developthe Marcellus Shale Play 2 The following information contains forward-looking statements within the meaning of the Private Securities Litigation Reform Actof 1995. These forward-looking statements are based on Management’s current expectations and beliefs, as well as a numberof assumptions concerning future events. These statements are based on certain assumptions and analyses made by Management in light of its experience and itsperception of historical trends, current conditions and expected future developments as well as other factors it believes areappropriate in the circumstances.However, whether actual results and developments will conform with Management’sexpectations and predictions is subject to a number of risks and uncertainties, general economic, market or businessconditions; the opportunities (or lack thereof) that may be presented to and pursued by Petroleum Development Corporation;actions by competitors; changes in laws or regulations; and other factors, many of which are beyond the control of PetroleumDevelopment Corporation. You are cautioned not to put undue reliance on such forward-looking statements because actual results may vary materiallyfrom those expressed or implied, as more fully discussed in our safe harbor statements found in our SEC filings, including,without limitation, the discussion under the heading “Risk Factors” in the company’s annual report on Form 10-K and insubsequent Form 10-Qs.All forward-looking statements are based on information available to Management on this dateand Petroleum Development Corporation assumes no obligation to, and expressly disclaims any obligation to, updateor revise any forward looking statements, whether as a result of new information, future events or otherwise. The SEC permits oil and gas companies to disclose in their filings with the SEC only proved reserves, which are reserveestimates that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years fromknown reservoirs under existing economic and operating conditions. The
